UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6424


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK L. ATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:08-cr-00327-JAG-1)


Submitted:   June 21, 2012                 Decided:   June 26, 2012


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick L. Atkins, Appellant Pro Se. Stephen Wiley Miller,
Elizabeth Wu, Assistant United States Attorneys, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Derrick L. Atkins appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for sentence

reduction.     We have reviewed the record and find no reversible

error.     Accordingly,      we   affirm    the    district    court’s    order.

United States v. Atkins, 3:08-cr-00327-JAG-1 (E.D. Va. Feb. 13,

2012).     We dispense with oral argument because the facts and

legal    contentions   are   adequately      presented    in    the    materials

before   the   court   and   argument      would   not   aid   the    decisional

process.

                                                                        AFFIRMED




                                      2